Citation Nr: 0627001	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-33 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.   


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from October 
1993 to May 1997.  He received an "other than honorable" 
discharge from service in May 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The transcript of a November 2004 hearing, held at a local 
RO, is of record.  

The appellant was scheduled for a hearing before a Veteran's 
Law Judge in July 2006, but failed to report.


FINDINGS OF FACT

1.  The appellant entered active military service in October 
1993 and received a discharge under "other than honorable 
conditions" in May 1997, in lieu of an administrative court 
martial.  

2.  During his period of active service, the appellant was 
absent without leave (AWOL) for nearly 40 days.  

3.  There were no compelling circumstances to warrant the 
appellant's prolonged AWOL.  

4.  The appellant was not insane at the time that he went 
AWOL.  


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2005).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation. See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30).  
Regardless, the RO has explained to the claimant the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the claimant in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Factual Background and Analysis

The service personnel records show that the appellant 
accepted a four year enlistment in the U.S. Navy on October 
12, 1993.   

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

Under the relevant regulations, claimants are barred from 
receipt of VA compensation benefits if his or her discharge 
or release from service is considered to have been issued 
under dishonorable conditions.  This is the case if the 
discharge or release occurs following one of the following 
offenses: acceptance of undesirable discharge in lieu of 
trial by general court-martial; mutiny or spying; offenses 
involving moral turpitude; willful and persistent misconduct; 
homosexual acts involving aggravating circumstances or other 
factors affecting performance of duty.  38 C.F.R. § 3.12(d) 
(2005). 

In the case at hand, the appellant's discharge from service 
was under other than honorable conditions as a result of 
personal behavior and three periods of unauthorized absences.  
He first received counseling and a warning in November 1996 
for violation of UCMJ Article 92-failure to obey a lawful 
general ordered; and for wrongfully consuming alcoholic 
beverages in an unauthorized area.

An Evaluation Report and Counseling Record for the period of 
November 1996 through May 1997 shows the appellant was 
described as having been a "burden to the entire chain of 
command since the day he reported.  His personal behavior and 
periods of unauthorized absences resulted in 3 violations of 
UCMJ Article 86."  Other factors noted on the Evaluation 
Record as contributing to the appellant's discharge were- he 
avoided responsibility; consistently had an unsatisfactory 
appearance; had poor self-control; created conflict; was 
unwilling to work with others, puts self above team; and did 
not take direction well.   The evaluation report concluded 
that he was being discharged with an Other Than Honorable 
Discharge in lieu of court martial as a result of his 
misconduct. 

Service records show the appellant had unauthorized absences 
on the following dates: on or about February 4, 1997 to 
February 5, 1997; February 13, 1997 to March 18, 1997; and on 
or about March 24, 1997 to March 30, 1997.  He was declared a 
deserter March 28, 1997 and was apprehended by military 
police on March 30, 1977.  He was placed in pretrial 
confinement until April 17, 1997.  

Service personnel records reflect he was awaiting an 
administrative separation in lieu of trial by court marital 
for violation of UCMJ Article 85, two violations of UCMJ 
Article 86, violation of UCMJ Article 92.  His charges were 
reduced to three Specifications of Violation of UCMJ Article 
86, and his request for administrative separation in lieu of 
trial was approved on May 2, 1997.  The official discharge 
was recorded as "under other than honorable conditions."  

In Copper v. Brown, the Court of Appeals for Veterans Claims 
found that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Copper v. Brown, 6 Vet. App. 450, 453 (1994).  
Similarly, in Winter v. Principi, the Court affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet.  
App. 29 (1993).  

In light of these holdings the Board finds that the 
appellant's period of AWOL of nearly 40 days and discharge 
evaluation which indicated his personal behavior constituted 
misconduct; was indeed willful and persistent misconduct.  

However, if it is established that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, such 
person shall not be precluded from benefits under laws 
administered based on the period of service from which such  
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2005).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2005).  

When a rating agency is concerned with determining whether a 
claimant was insane at the time he committed an offense 
leading to his court- martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  38 C.F.R. § 3.354(b) (2005).  

On reports of medical history for both enlistment and 
discharge purposes, the appellant specifically denied any 
history of excessive worry, nervous trouble, loss of memory 
or amnesia, or treatment for mental problems, or any history 
of depression.  At both enlistment and separate examinations, 
his psychiatric status was observed to be normal.  On his 
initial dental health questionnaire in October 1993, the 
claimant indicated a positive history of nervousness; however 
he denied a history of nervousness on three subsequent annual 
dental health questionnaires dating from September 1994 to 
September 1997.  

Although the appellant received a questionable diagnosis of 
personality disorder and immaturity during a March 1997 
confinement physical, the service medical records contain no 
finding or diagnosis of insanity, or clinical evidence 
demonstrating the inability to distinguish right from wrong.  
The Court has stated that, in order to constitute insanity 
for purposes of section 3.354(a), behavior must be "due to a 
disease."  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  In 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), the Court held that 38 C.F.R. 
§ 3.303(c), which states that a personality disorder is not a 
disease or injury for purposes of VA disability compensation, 
is a valid exercise of the authority granted to the Secretary 
of Veterans Affairs pursuant to 38 U.S.C. § 501.  Because a 
personality disorder is not a disease for VA compensation 
purposes, behavior which is attributable to a personality 
disorder does not satisfy the definition of insanity in 
section 3.354(a).  See VAOPGCPREC 20-97.  The burden is on 
the appellant to submit competent medical evidence that he 
was insane at the time of his unauthorized absences.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).   

After reviewing the entire record, the Board finds that the 
evidence does not establish that the appellant was insane, as 
defined by applicable regulations, at any time during his 
military service including during his periods of AWOL.  See 
38 C.F.R. § 3.12(b) (2005).  In sum, the foregoing evidence 
shows that the appellant's period of AWOL qualified as 
willful and persistent misconduct, and that the appellant was 
not insane at the time of the offense.  38 C.F.R. § 3.12(d).  
Accordingly, the character of his discharge is a bar to his 
receipt of VA compensation benefits. 


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


